DISMISS and Opinion Filed July 2, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00348-CV

                          IN THE INTEREST OF A.S.L., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-21522

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Appellant is appealing the trial court’s order terminating his parental rights. By letter

dated March 27, 2013, the Court informed appellant that his notice of appeal was untimely. We

informed appellant that his notice of appeal was filed within the fifteen-day grace period and that

he could remedy the timeliness problem by filing an extension motion within ten days of the date

of the letter. We cautioned appellant that failure to file an extension motion within the time

specified may result in dismissal of the appeal without further notice. As of today’s date,

appellant has not filed an extension motion.

       An appeal from an order terminating parental rights follows an accelerated timetable. See

TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012). Pursuant to the accelerated timetable,

the notice of appeal is due twenty days after the date the order appealed from is signed. TEX. R.

APP. P. 26.1(b). An extension of time may be granted if an appellant files a notice of appeal

within fifteen days of the deadline and files a motion complying with rule of appellate procedure
10.5(b). See TEX. R. APP. P. 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See Tex. R. App. P. 25.1(b).

       The decree of termination was signed on February 6, 2013. Accordingly, appellant’s

notice of appeal was due on February 26, 2013. See TEX. R. APP. P. 26.1(b). Appellant filed his

notice of appeal on March 8, 2013. The notice of appeal was not filed within twenty days of the

date the trial court’s order was signed but it was filed within fifteen days of the deadline. Thus,

appellant could have remedied the timeliness problem with a motion for extension. Appellant

did not file an extension motion.

       In the absence of a timely filed notice of appeal this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
130348F.P05                                          JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.S.L, A CHILD                  On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-13-00348-CV                                 Trial Court Cause No. 11-21522.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Moseley and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, the Texas Department of Family and Protective Services,
recover its costs of this appeal from appellant, Robert Lucas.


Judgment entered July 2, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –3–